Citation Nr: 1134673	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-09 219	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right leg disability, to include as secondary to the service-connected disability of traumatic arthritis of the right knee.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to the service-connected disability of traumatic arthritis of the right knee.

3.  Entitlement to an increased evaluation for traumatic arthritis of the right knee, with limitation of extension, in excess of 20 percent from May 1, 2009. 

4.  Entitlement to an increased evaluation for traumatic arthritis of the right knee, with limitation of flexion, in excess of 10 percent from May 1, 2009.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, among other things, established a separate 10 percent rating for traumatic arthritis of the right knee, with limitation of flexion, effective April 21, 2005; and continued a 10 percent rating for traumatic arthritis of the right knee, with limitation of extension.  The decision also denied service connection for a right leg and ankle condition, to include as secondary to the Veteran's service-connected right knee disability.  

In January 2008, the RO increased the rating for limitation of extension to 20 percent disabling, effective September 17, 2007.

In June 2005, the RO increased the rating for an anterior-cruciate ligament (ACL) strain of the right knee from 20 percent to 30 percent effective April 21, 2005.  The Veteran did not express disagreement with the 30 percent rating and that issue was not developed for appellate consideration.

In May 2010, the Board increased the rating for right knee limitation of flexion to 30 percent disabling effective from April 21, 2005 through September 16, 2007 and assigned a 10 percent evaluation from September 17, 2007 to April 31, 2009 (except for periods of when a 100 percent rating was in effect for convalescence).  

In the May 2010 decision, the Board also denied a rating in excess of 10 percent for right knee limitation of extension from April 21, 2005 through September 16, 2007 and a rating in excess of 20 percent from September 17, 2007 through April 30, 2009 (except for periods when a 100 percent rating was in effect for convalescence).  

The issues of entitlement to a rating in excess of 20 percent for limitation of extension and in excess of 10 percent for limitation of flexion effective May, 1, 2009 were remanded for further development and these matters are once again before the Board.  

The issues of entitlement to service connection for right hip and right ankle disabilities; and increased ratings for limitation of extension and for limitation of flexion effective May, 1, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has not been shown to have a current right leg disability.


CONCLUSION OF LAW

The criteria for service connection for a right leg disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in June 2005, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a right leg disability on a secondary basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Although the Veteran was not specifically advised of all the necessary elements to establish a claim of direct service connection, he was not prejudiced by a lack of such notice, as the June 2005 letter did advise him that the evidence must show evidence of a current disability.  Since the Veteran was notified of the need to submit evidence of a current disability, and the medical record showed that he did not have a current disability, any failure to notify him the other requirements for direct service connection was harmless because the Veteran could not prevail on that claim.  Furthermore, neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The June 2005 letter, nonetheless, told him to submit relevant evidence in his possession.

December 2008 and May 2010 letters also notified the Veteran of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim.  Any timing deficiency was cured by readjudication of the claim in a June 2011 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records as well as records from the Social Security Administration (SSA).  In addition, the Veteran was afforded a VA examination for his claimed disability and the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore in a May 2010 remand, the Board sought a VA examination and opinion that included a review of the Veteran's service treatment records.   The requested examination was conducted in August 2010 and was in accordance with the remand request.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability.  38 C.F.R. §  3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA amended 38 C.F.R. § 3.310 during the course of this appeal, effective from October 10, 2006, to incorporate explicitly the holding in Allen. 71 Fed. Reg. 52,744-52,747 (2006) (codified at 38 C.F.R. § 3.310 (2010)).  This amendment, however, placed additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of establishing a baseline level of disability for the nonservice- connected condition prior to the aggravation. Inasmuch as these substantive changes do not affect the claim being decided in this case, the Board need not determine which version of the law applies.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a current right leg disability secondary to his service-connected right knee disability.  

Service treatment records are negative for any complaints, treatment, or diagnoses of a right leg disability.  An August 1993, report of medical examination for separation from service is negative for any complaints or findings relating to a right leg disorder.  In attached statements, the Veteran reported swollen or painful joints in both knees and that he had undergone physical therapy.  He stated that while doing physical therapy in July 1992, he had hurt his leg and had experienced cramps in the upper part of his legs.  

Post service treatment records include a January 1994 VA examination, 1995 private MRI, July 1996 VA examination, show findings referable to the service connected right knee, but do not report other right leg disabilities.

Treatment records from Foothills Orthopedic Clinic include a September 1997 record that noted complaints of cramps in the Veteran's legs when he walked a lot.  He reported that there was swelling and popping in his leg.  He indicated that he did a lot of bending, climbing, and lifting at work and experienced swelling in his leg on a daily basis.  In January 1998, he had complaints of shooting pain in his right leg. 

On March 1998 VA examination, the examiner noted that the Veteran had injured his right knee in a parachute jump at Fort Bragg in 1992 in which he landed on his right leg.  On examination, strength, pulse, warmth, and reflexes of the lower extremities were normal.  Light touch and pain was decreased on the right medial and lateral thigh, right medial, interior and lateral calf, and right medial foot.  The diagnoses pertained to disabilities of the right knee.

An April 1999 rating decision granted service connection for traumatic arthritis of the right knee and assigned a 10 percent evaluation, effective September 29, 1998.  The Veteran did not appeal this decision.  

Treatment records from Salem VA Medical Center (VAMC) include a November 1999 treatment record that reported the Veteran's complaints of pain in the proximal thigh associated with a cramping sensation as well as knee pain, and a type of burning sensation along with sitting and standing intolerance.  He also had hamstring tightness.  An annular tear or disc wall lesion was suspected.  An MRI of the spine was ordered in response to the complaint of pain across buttock and to right calf.  The results were normal.  

A June 2005 record notes the Veteran's complaints of constant "right leg" pain.  He reported that his "leg" would lock up.  He indicated that he was injured in 1993 from "jumping" in the military.  In December 2006, he was seen for complaints of right hip and "leg" pain.  In January 2007, a history of undergoing a core decompression of his right femoral head and arthroscopy of his right knee in June 2006 was noted in the record.  He indicated that he continued to have pain in the hip, "right leg," and right knee.  In March 2008, he underwent a right total knee replacement and subsequently reported that every time he took hydrocodone he developed hives on his right leg that became very itchy.  

On September 1998 VA examination, the examiner restated the complaints that were reported during the March 1998 VA examination, but also added that the pain actually extended (from the Veteran's knee) into his right hip.  Physical examination revealed that he limped on his right leg.  He wore a right knee brace.  

On a September 2007 VA examination, the Veteran reported that a right leg condition began in January 2005.  An October 2005 MRI revealed moderate avascular necrosis.  He underwent decompression of the femoral head surgery in June 2006 and a total hip replacement in April 2007.  He reported that he had so much pain in his right knee that it seemed to cause pain in the entire leg.  

On examination, there was no evidence of leg shortening, abnormal bone, active infections, or abnormal weight bearing.  He had an antalgic gait and could only stand for 15-30 minutes.  He was unable to walk more than a few yards.  The diagnosis revealed that there was no right leg condition other than the joints examined, which were the right hip, right knee, and right ankle joints.    

On August 2010 VA examination, it was noted that the claims folder was reviewed.  The examiner noted the Veteran's reports of an injury his right knee during a parachute jump.  He also indicated that after the initial injury he jumped approximately 20 more times.  He reported an onset of a right leg disability in 2005.  He complained that his shin and overall leg hurt a lot.  He had standing limitations of 15 to 30 minutes and was able to walk only 1/4 mile.  He used a cane.  He had a poor propulsive gait.  There was no other evidence of abnormal weight bearing or bone loss.  There was no leg length discrepancy.  There was no clinical evidence of a leg disability.  There were no functional impairments.  The examination was normal.  

The examiner opined that there was no current right leg disability secondary to the right knee disability or injury in service.  The examiner reasoned that the X-ray of the right tibia and fibula were normal.  There was no leg length discrepancy.  The Veteran was able to bear weight and ambulate with no restrictions or even comments of pain during the examination.  

There was resolution of postoperative soft tissue swelling and the bone defect above the femoral prosthesis on the lateral view was well corticated.  The examiner added that the Veteran had a right hip replacement that was unrelated to this opinion or right knee condition.  The Veteran had no biomechanical abnormalities during standing or ambulation.  He was able to toe and heel walk during the examination.  

There was no pelvic tilting or head bobbing during ambulation.  He gait was stable with no sway.  Musculature for each lower extremity was well defined for his age.  

There was no objective evidence of any residual of previous disease or injury to the right leg.  The examiner concluded after reviewing the three volume claims file and interviewing and examining the Veteran, that there was no objective abnormality to the right leg that was secondary to the Veteran's right knee or injury in service.  The diagnosis was "no clinical evidence of right ankle or leg disability.  No functional impairments.  Normal exam."

For service-connected benefits, there can be no valid claim in the absence of proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  To be present as a current disability, there must be evidence of the claimed condition at the time of the claim, as opposed to sometime in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Veteran is competent to report the symptoms of cramping, pain, swelling popping, weakness, a burning sensation, and his leg locking up and how often they occur.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, to include diagnosing a current disability as defined by VA regulations or making statements regarding causality.  While he has opined that he might have arthritis; that disability is identified by diagnostic testing, and for VA purposes, must be shown on X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Therefore, he is not competent to diagnose arthritis.  There is no other evidence of an underlying disability.

The Veteran is service connected for a right knee disability and has a well documented disability of the right hip; however no underlying disability of the right leg other than the knee and hip disability has been identified.  To the extent the record documents the Veteran's reports of symptoms such as pain, pain without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

As an additional current right leg disability has not been demonstrated, service connection is not warranted.  Absent evidence of such current disability, the preponderance of the evidence is against the claim; the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for a right leg disability, to include as secondary to the service-connected disability of traumatic arthritis of the right knee is denied



REMAND

In June 2007, the RO denied service connection for a right hip disability.  The Veteran was notified of this decision in July 2007.  At the August 2007 conference with a decision review officer, the Veteran indicated that he had submitted a notice of disagreement with this decision.  He was informed that the notice of disagreement had not been received.  In September 2007 he submitted a statement in which he argued that the "July 2007" decision denying service connection for the right hip disability had been made too "soon, and medical records were not used."  Although the Veteran wrote that he was asking for the decision to be reopened, and the RO took this statement as a request to reopen the claim, his September 2007 statement, when viewed in light of his statements to the decision review officer, indicates an intent to appeal the June 2007 rating decision.  See Robeson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that VA has a duty to liberally construe statements by claimants).

A statement of the case has not been issued in response to the notice of disagreement.  This issue must be remanded for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

At a September 2007 VA examination, the Veteran had complaints of pain, popping, pinching, giving way, stiffness, decreased speed of joint motion, and swelling.  An examination of the ankle revealed mild crepitus on movement, tenderness to palpation, and moderate guarding of movement.  Range of motion studies were normal, but there was objective evidence of pain.  He was diagnosed with right ankle strain with normal x-rays.  The examiner specifically noted that the condition affected the Veteran's activities of daily living.  The VA examiner opined that the Veteran's right ankle strain was not caused by or a result of a right knee condition, however, the Board notes that the examiner did not address the issue of aggravation or direct service connection.  Additionally, the Board remanded the Veteran's claim to afford him a new VA examination since the 2007 examiner did not review the service treatment records, which reflected pertinent treatment.  

On June 2011 VA examination, it was noted that the claims file was reviewed, however, the examiner opined that there was no objective abnormality to the right knee that was secondary to the Veteran's right knee or injury in service.  The Board finds that the June 2011 VA examination is inadequate because the examiner did not acknowledge or discuss the documented diagnoses of right ankle strain and/or objective findings of crepitus on movement, tenderness to palpation, moderate guarding of movement and pain.  The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim for service connection was received in April 2005, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Furthermore, the Board finds that a remand is required in order to comply with procedural due process.  In May 2009, the Board remanded the Veteran's claims seeking an increased rating for right knee limitation of flexion an extension from May 1, 2009 (when a temporary 100 percent rating ended) to afford the Veteran an examination to assess the severity of right knee disability since undergoing a total right knee replacement.  In August 2011, the Veteran was afforded a VA examination.  However, in the most recent supplemental statement of the case issued in June 2011, the AMC did not consider entitlement to an increased rating for limitation of right knee flexion and extension after May1, 2009.  The Board notes that a supplemental statement of the case is to be furnished by the agency of original jurisdiction to inform the appellant of any material changes in, or additions to, the information included in the Statement of the Case.  38 C.F.R. § 19.31(a).  A supplemental statement of the case is to be furnished pursuant to a remand from the Board where the agency of original jurisdiction develops the evidence or cures a procedural defect.  Here, as the Board remanded the claim for development of evidence an additional supplemental statement of the case is necessary.  See 38 C.F.R. § 19.31(c). 

Finally, the Board notes while the Veteran has been provided with how to establish a secondary service claim, that it does not appear that he has been provided notice required by the Veterans Claims Assistance Act of 2000 (VCAA) on the issue of entitlement to a right ankle disability on a direct basis.  Although the Veteran has claimed that his right ankle disability is secondary to his service-connected right knee disability, as the issue will also be considered on a direct basis and there is evidence of a current right ankle disability, additional notice specific to this issue is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should issue a statement of the case with regard to the issue of entitlement to service connection for a right hip disability.  This issue should not be certified to the Board unless a sufficient substantive appeal is received in response to the statement of the case.

2.  The AOJ should provide the Veteran corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim of service connection for a right ankle disability on a direct basis.

3.  The Veteran should be afforded a VA examination to assess whether there is any current right ankle disability secondary to the right knee disability or related to a disease or injury in service.

The examiner should review the claims file including the service treatment records.  This review of the claims folder should be noted in the examination report or in an addendum to the examination report.  All tests and studies deemed necessary by the examiner should be performed.

The examiner should provide an opinion as to the etiology of any right ankle disability, including a right ankle strain and whether it is at least as likely as not (50 percent probability or more) that any right ankle disability was caused or aggravated by the service-connected right knee disability.

The examiner should distinguish between any ankle condition that is secondary to the Veteran's non-service connected right hip disability.

In formulating the above opinions, the examiner should specifically acknowledge and comment on the previous diagnoses of ankle strain and objective findings of crepitus on movement, tenderness to palpation, moderate guarding of movement and pain. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of a history of ankle problems since service or in conjunction with his service-connected right knee, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


